FILED `

ASHEVIU.E, NC

APR 2 2 2019
IN THE UNITED sTATEs DISTRICT CoURT u_s_ umwa wm
FoR THE WESTERN DIsTRICT oF NoRTH CARoLIN§€TER" mmr-1 °F NC
AsHEvlLLE DlvisIoN '
DoCKET No. 1:19CR3

UNlTED STATES OF Al\/,[ERICA

)
) CoNsENT oRDER AND
v. ~ ) JUDGMENT oF FoRFEITURE
)
WILLIAM RICHARD HlLLIARD, JR. )

WHEREAS, the defendant, WILLIAM RICHARD HILLIARD, JR., has
entered into a plea agreement (incorporated by reference herein) With the United
States and has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. ll to one or
more criminal offenses under Which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses,' or any
property traceable to such property; and/ or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 225 3, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
Waives his interest, if any, in the property and agrees to the forfeiture of such interest;

 

WHEREAS, the defendant herein Waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant’to Fed. R. Crim. P. 32.2(b)(l) & (c)(Z), the Court finds
that there is the requisite nexus between the property and the offense(s) to Which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;

 

WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. lf any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3 :05MC302-C (September
8, 2005);

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States: .

SiX (6) assorted SD cards;

Apple iPad, SN: DLXWKIQHH14;

Apple iPhone 4 A1332, SN: 579C-E2380A;

Apple iPhone 4 A1332, SN: 579C-E2380B;

Apple iPhone X; SN: 353042096219030;

Apple iPod mini A1446, SN: DCYLPLFIFJQI; l

Apple MacBook Air A1369, SN: C02DK9HUDDR1;

Apple MacBook Pro A1398, SN: C02MQ5LJFD56;

Dell Inspiron 15 3000 series laptop, SN: 2250246782;

Double USB AC adapter w/micro SC card, model LDT-SGI-A;
GoPro Be a Hero ALCDB-301, SN: LCD2A0313085258;

JVC One Touch Expert camcorder GZ-MX130BU, SN: 084B1002;
Micro SD card adapters w/one micro SD card;

Micro SD USB thumb drive;

Motorola XT912 cell phone, SN: 990000555777574;

Panasonic LumiX digital camera w/SD card, SN: FJZBA001576;
Samsung HD camcorder, SN: 76826V3B302264H;

SanDisk EXtreme 128GB SD card;

SanDisk Ulra Plus 64GB SD card;

SanDisk Ultra 16GB SD card;

SanDisk Ultra SGB SD card;

2

 

 

 

 

SDHC 32GB SD card; j

Seagate external HI)D, SN: NA9MF4XQ;

Sony Vaio PCV-ZZSZ desktop computer, SN: 3024790;

Western Digital My Passport external HDD, SN: WX31D587SSZR;

and j
0 Western Digit_al My Passport external HDD, SN: WX31E38C8EF3.

The United States Marshal and/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

lf and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. §
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

Any person, other than the defendant, asserting any legal interest in the

property may, within thirty days of the publication of notice or the receipt of notice,

whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney’s Office_is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2). lf no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

 

 

SO AGREED:

%/A

_ (by/BE‘N'JAMIN BAiN-cREED
Assistant United States Attorney

/1/..//¢»-' M M""\/K 25

“wiLLIAM RICHARD HILLI
Defendant

 

cH:&D E. AXFoRD
Attorney for Defendant

Signed: 419 l 22-, 2019
W. CARLETON TCALF
United States Ma strate .Tudge

Western Distric of North Carolina

 

